Case: 13-10999   Date Filed: 01/08/2014   Page: 1 of 3


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 13-10999
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 5:12-cv-04023-AKK



DORETTA JOYCE HOLYFIELD-VEGA,
Min., "The Messenger",

                                                           Plaintiff-Appellant,

                                 versus

UNITED STATES OF AMERICA, THE
Leaders,

                                                                   Defendant,

ALABAMA SUPREME COURT/
HONORABLE ROY MOORE,
ALABAMA LEGISLATURE MEMBERS,
US SUPREME COURT/
HONORABLE JOHN ROBERTS,

                                                       Defendants-Appellees.
              Case: 13-10999      Date Filed: 01/08/2014   Page: 2 of 3


                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Alabama
                           ________________________

                                  (January 8, 2014)

Before MARCUS, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Doretta Holyfield-Vega appeals pro se the dismissal with prejudice of her

complaint for injunctive relief against officials of the United States and the State of

Alabama. The district court ruled that Holyfield-Vega lacked standing to sue the

officials. We affirm.

      The district court correctly concluded that Holyfield-Vega failed to allege

that she had suffered an injury in fact. To have standing, a plaintiff must establish

that she has incurred an injury to a protected interest that is “concrete and

particularized.” Fla. Wildlife Fed’n, Inc. v. S. Fla. Water Mgmt. Dist., 647 F.3d
1296, 1302 (11th Cir. 2011). Holyfield-Vega alleged that “[t]he removal of

pray[er]” from “school and other areas” by federal and state officials violated her

right to the free exercise of religion under the First Amendment, but Holyfield-

Vega failed to describe how she had been injured by the officials’ conduct.

Holyfield-Vega argued that she was entitled to proceed “[a]s a concern[ed] United

States Citizen,” but a plaintiff “does not state an Article III case or controversy” by


                                           2
               Case: 13-10999     Date Filed: 01/08/2014   Page: 3 of 3


“claiming only harm to [her] and every citizen’s interest in proper application of

the Constitution . . . and seeking relief that no more directly and tangibly benefits

[her] than it does the public at large,” Lance v. Coffman, 549 U.S. 437, 439, 127 S.

Ct. 1194, 1196 (2007) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 573–

74, 112 S. Ct. 2130, 2143 (1992)); Fairchild v. Hughes, 258 U.S. 126, 42 S. Ct.
274 (1922). The district court correctly dismissed Holyfield-Vega’s complaint for

lack of subject matter jurisdiction.

      We AFFIRM the dismissal of Holyfield-Vega’s complaint.




                                           3